41 F.2d 995 (1930)
DUQUESNE STEEL FOUNDRY CO., Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 4293.
Circuit Court of Appeals, Third Circuit.
June 16, 1930.
Wm. F. Knox and Moorhead & Knox, all of Pittsburgh, Pa., for petitioner.
G. A. Youngquist, Asst. Atty. Gen., and Sewall Key and Norman D. Keller, Sp. Asst Attys. Gen. (C. M. Charest, Gen. Counsel, Bureau of Internal Revenue, and Stanley Suydam, Sp. Atty., Bureau of Internal Revenue, both of Washington, D. C., of counsel), for respondent.
Before BUFFINGTON and WOOLLEY, Circuit Judges, and SCHOONMAKER, District Judge.
PER CURIAM.
The question involved in this tax case is: "Where the Commissioner of Internal Revenue has determined that the petitioner is not entitled to have its profits tax deduction specially fixed under the provisions of section 210 of the Revenue Act of 1917, and such determination has been affirmed by the Board of Tax Appeals, may it be reviewed by this court in the absence of fraud or other irregularity?"
In Cramer and King Company v. Commissioner of Internal Revenue, 41 F.(2d) 24, this same question was before this court, and it there held:
"Whether a taxpayer is entitled to a special assessment under these sections was confided by the Congress to the discretion of the Commissioner and that discretion may not be reviewed by the courts in the absence of fraud or other irregularities. There is no hint of fraud or other irregularities here."
Such being the case, the order made by the Board of Tax Appeals is affirmed.